Title: To George Washington from Thomas Waggener, 10 August 1756
From: Waggener, Thomas
To: Washington, George



Sir
Harness’s Fort Augt 10th 1756

I had got as far as this Place in my way to the Upper Tract; And Imediatly upon Rect of your Letters, I held a Counsel of War, The Resolve of which you have Inclosed, together with a Return of each Compy on the Branch, Capt. Feild with 30 of his Men are willing to Remain at the Upper Fort till Decr, so I Cant Station the Men at the Difft Forts, untill I know, whether his Staying will be agreeable to you or not—Since I wrote you last their has been a Man killed and Scalp’d within half a Mile of the Town Fort, And Two of his Sons taken Prisoners—the Men

belonging to Fort Cumberland went off Sunday last. And Capt. Bell Marches Imediatly to his Station—I am Sr yr most Obedt hue Servt

Thos Waggener

